DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "each of the four ridges comprising a plurality of notches" in line 4, rendering the claim indefinite. While the plurality of ridged define a plurality of notches (therebetween), it is unclear what defines a plurality of notches for each ridge.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4 and 5 are finally rejected under 35 U.S.C. 103 as being unpatentable over Stack et al. (6,655,236 “Stack”) in view of Gatti (546,521) and Kurau (1,551,035).

    PNG
    media_image1.png
    672
    546
    media_image1.png
    Greyscale
Stack meets all of the limitations of claim 1, i.e., a hammer comprising a head 17; a head cap 20, the head cap releasably coupled the head via a threaded fastener 18; and a claw 19, the claw comprising two forks Fig. 1, except for at least one of the two forks defining a serrated edge, the serrated edge comprising at least six notches disposed near an end of the serrated edge, the at least six notches only partially penetrating a side face of the at least one of the two forks, the at least six notches having a triangular cross-section when viewed from the side face of the at least one of the two forks, wherein the serrated edge is constructed to grip a slick surface when pulling a nail with the claw from the slick surface.

    PNG
    media_image2.png
    157
    140
    media_image2.png
    Greyscale
Gatti teaches a pry bar B, Fig. 1 partially shown here having at least six serrations B’ partially penetrating the side face of the pry bar to enhance a hold on a workpiece. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the claw of Stack with the serration as taught by Gatti to purchase a hold on a surface when pulling a nail.

    PNG
    media_image3.png
    228
    256
    media_image3.png
    Greyscale
The combination meets the claim, except for the shape of the notches. Kurau teaches a wrecking bar and wire stretcher 15 having serration in shape of a saw-teeth, i.e., triangular shape Fig. 2, partially shown here. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the tool of Stack and Gatti with the saw-tooth serration as taught by Kurau for ease of manufacturing.
Regarding claim 3, PA (prior art, Stack modified by Gatti and Kurau) meets the limitations, i.e., a plurality of head caps Fig. 2, Stack coupleable to the head.
Regarding claim 4, PA meets the limitations, i.e., a plurality of head caps coupleable to the head via the threaded fastener Fig. 1, Stack, wherein one of the plurality of head caps comprises a serrated striking face 24.
	Regarding claim 5, PA meets the limitations, i.e., a plurality of head caps Fig. 2 coupleable to the head via the threaded fastener with one having a beveled edge smooth striking head, Fig. 2, Stack.

Claim 2 is finally rejected under 35 U.S.C. 103 as being unpatentable over PA as applied to claim 1 above, and further in view of Chang (D806,494).
PA (prior art, Stack modified by Gatti and Kurau) as applied to claim 1 meets all of the limitations of claim 2, as best understood, except for disclosing a head cap with a serrated surface, the serrated surface comprising a set of at least four ridges, the at least four ridges not extending around a circumference of the head cap, each of the four ridges comprising a plurality of notches constructed to grip a surface when pulling a nail.

    PNG
    media_image4.png
    288
    323
    media_image4.png
    Greyscale
 Chen teaches hammer head having a dual striking face each forming serrated surface comprising a set of at least four ridges four on RT, six on LF, the at least four ridges not extending around a circumference of the head cap, each of the four ridges comprising a plurality of notches defined by each end edge Fig. 2. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to provide the head cap of PA with the cover as taught by Tomac to prevent marring the workpiece. Note that the resilient cover and the corrugations meet the narrative/functional language.

Claim 6 is finally rejected under 35 U.S.C. 103 as being unpatentable over PA as applied to claim 1 above, and further in view of Tomac (3,901,296).

    PNG
    media_image5.png
    175
    169
    media_image5.png
    Greyscale
PA (prior art, Stack modified by Gatti and Kurau) as applied to claim 1 meets all of the limitations of claim 6, except for disclosing a head cap with a substantially planar striking face with a partially spherical shape.
Tomac teaches hammer head with a planar head LF and a ball peen hammer having a flat striking face defining partially spherical shape. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to further modify the invention of PA by providing a ball peen hammer having a flat face as taught by Tomac to adapt the tool for corresponding applications. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Santa Ana head with a set of serrations, Ingesson et al. grooves to enhance friction for a pry bar are cited to show related inventions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571 270 5531. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
September 10, 2022					Primary Examiner, Art Unit 3723